TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

Con TWO ht klUlOlLUWN

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

COLLINSON, DAEHNKE, INLOW & GRECO
Laura E. Inlow, State Bar No. 130584

Email: laura.inlow@cdiglaw.com

Lenore S. Kelly, State Bar No. 170891

Email: lenore.kelly@cdiglaw.com

21515 Hawthorne Blvd., Suite 800

Torrance, CA 90503

Telephone: (424) 212-7777

Facsimile: (424) 212-7757

Attorneys for Defendants, COUNTY OF LOS ANGELES, JIM MCDONNELL,
DEPUTY ANTHONY MILLER, DEPUTY STEPHAN CHRISTOPHER and
DEPUTY GUSTAVO TORRES, JR.

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

ANTHONY LOUIS GALLO, JR., CASE NO. 2:18-CV-00008-JLS(RAOx)
Hon. Josephine L. Staton

Plaintiff, Magistrate Judge Rozella A. Oliver
Action Filed: January 2, 2018

V. Trial Date: TBD

MILLER, ET AL., [PROPOSED] STIPULATED
PROTECTIVE ORDER

Defendants.

 

 

l. A. PURPOSES AND LIMITATIONS

Discovery in this action is likely to involve production of confidential, proprietary, or
private information for which special protection from public disclosure and from use for any
purpose other than prosecuting this litigation may be warranted. Accordingly, the parties hereby
stipulate to and petition the Court to enter the following Stipulated Protective Order. The parties
acknowledge that this Order does not confer blanket protections on all disclosures or responses
to discovery and that the protection it affords from public disclosure and use extends only to the
limited in entitled to confidential treatment under the applicable legal

principles. The parties further acknowledge, as set forth in Section 12.3, below, that this

 

AE
PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

eS CG YT KOH NH eRe RR Re

fem mk ak
td ND mest aS

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Stipulated Protective Order does not entitle them to file confidential information under seal:
Civil Local Rule 79-5 sets forth the procedures that must be followed and the standards that will
be applied when a party seeks permission from the court to file material under seal

B. GOOD CAUSE STATEMENT

Good cause exists for entry of this order. As Plaintiff is seeking and Defendants may
produce, among other things, internal, security sensitive, third party and law enforcement private
and confidential information, administrative and institutional documents, which contain sensitive
information that the County of Los Angeles believes need special protection from public
disclosure.

The documents identified in this Protective Order, which Defendants believe in good
faith constitute or embody confidential information which the County of Los Angeles maintains
as strictly confidential and are otherwise generally unavailable to the public, or which may be
privileged or otherwise protected from disclosure under state or federal statutes, court rules, case
decisions, or common law, are therefore entitled to heightened protection from disclosure.
Accordingly, to expedite the flow of information, to facilitate the prompt resolution of disputes
over confidentiality of discovery materials, to adequately protect information the parties are
entitled to keep confidential, to ensure that the parties are permitted reasonable necessary uses of
such material in preparation for and in the conduct of trial, to address their handling at the end of
the litigation, and serve the ends of justice, a protective order for such information is justified in
this matter. It is the intent of the parties that information will not be designated as confidential
for tactical reasons and that nothing be so designated without a good faith belief that it has been
maintained in a confidential, non-public manner, and there is good cause why it should not be
part of the public record of this case.

2, DEFINITIONS
2.1 Action: This pending federal lawsuit.
2d Challenging Party: A Party or Non-Party that challenges the designation of

information or items under this Order.

 

Os
PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

me Ww bw

So CO a AH

10
\1
12
is
14
15
16
i
18
19
20
21
22
23
24

26
Zi
28

aud “CONFIDENTIAL” Information or Items: information (regardless of how it is
generated, stored or maintained) or tangible things that qualify for protection under Federal Rule
of Civil Procedure 26(c), and as specified above in the Good Cause Statement.

2.4 Counsel: Outside Counsel of Record and House Counsel (as well as their support
staff), including Plaintiff Pro Per.

25 Designating Party: A Party or Non-Party that designates information or items that
it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”

2.6 Disclosure _or Discovery Material: all items or information, regardless of the
medium or manner in which it is generated, stored, or maintained (including, among other things,
testimony, transcripts, and tangible things), that are produced or generated in disclosures or
responses to discovery in this matter.

2.7 Expert: a person with specialized knowledge or experience in a matter pertinent to
the litigation who has been retained by a Party or its counsel to serve as an expert witness or as a
consultant in this Action.

2.8 House Counsel: attorneys who are employees of a party to this Action. House
Counsel does not include Outside Counsel of Record or any other outside counsel.

2.9 Non-Party: any natural person, partnership, corporation, association, or other legal
entity not named as a Party to this action.

2.10 Qutside Counsel of Record: attorneys who are not employees of a party to this
Action but are retained to represent or advise a party to this Action and have appeared in this
Action on behalf of that party or are affiliated with a law firm which has appeared on behalf of
that party, and includes support staff.

2.11 Party: any party to this Action, including all of its officers, directors, board,
departments, divisions, employees, consultants, retained experts, and Outside Counsel of Record
(and their support staff).

2.12 Producing Party: A Party or Non-Party that produces Disclosure or Discovery

Material in this Action.

 

 

 

4
=j3-

PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

OO & Sw hv

an

eo co ~]

10
11
12
13
14
is
16
17
18
19
20
21
22
23
24
25
26
Z7
28

2.13 Professional Vendors: persons or entities that provide litigation support services
(e.g., photocopying, videotaping, translating, preparing exhibits or demonstrations, and
organizing, storing, or retrieving data in any form or medium) and their employees and
subcontractors.

2.14 Protected Material: any Disclosure or Discovery Material that is designated as
“CONFIDENTIAL.”

2.15 Receiving Party: A Party that receives Disclosure or Discovery Material from a
Producing Party.
33 SCOPE

The protections conferred by this Stipulation and Order cover not only Protected Material
(as defined above), but also (1) any information copied or extracted from Protected Material; (2)
all copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
conversations, or presentations by Parties or their Counsel that might reveal Protected Material.

Any use of Protected Material at trial shall be governed by the orders of the trial judge.
This Order does not govern the use of Protected Material at trial.
4. DURATION

Even after final disposition of this litigation, the confidentiality obligations imposed by
this Order shall remain in effect until a Designating Party agrees otherwise in writing or a court
order otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all
claims and defenses in this Action, with or without prejudice; and (2) final judgment herein after
the completion and exhaustion of all appeals, rehearings, remands, trials, or reviews of this
Action, including the time limits for filing any motions or applications for extension of time
pursuant to applicable law.
Da DESIGNATING PROTECTED MATERIAL

51 Exercise of Restraint and Care in Designating Material for Protection.

Each Party or Non-Party that designates information or items for protection under this
Order must take care to limit any such designation to specific material that qualifies under the

appropriate standards. The Designating Party must designate for protection only those parts of

 

 

 

“As
PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

material, documents, items, or oral or written communications that qualify so that other portions
of the material, documents, items, or communications for which protection is not warranted are
not swept unjustifiably within the ambit of this Order.

Mass, indiscriminate, or routinized designations are prohibited. Designations that are
shown to be clearly unjustified or that have been made for an improper purpose (e.g., to
unnecessarily encumber the case development process or to impose unnecessary expenses and
burdens on other parties) may expose the Designating Party to sanctions.

5.2. Manner and Timing of Designations. Except as otherwise provided in this
Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
ordered, Disclosure or Discovery Material that qualifies for protection under this Order must be
clearly so designated before the material is disclosed or produced.

Designation in conformity with this Order requires:

(a) for information in documentary form (e.g., paper or electronic documents, but
excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing
Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL
legend”), to each page that contains protected material. The legend must not obstruct a Party’s
ability to view the contents of that document. If only a portion or portions of the material on a
page qualifies for protection, the Producing Party also must clearly identify the protected
portion(s) (e.g., by making appropriate markings in the margins).

A Party or Non-Party that makes original documents available for inspection need not
designate them for protection until after the inspecting Party has indicated which documents it
would like copied and produced. During the inspection and before the designation, all of the
material made available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting
Party has identified the documents it wants copied and produced, the Producing Party must
determine which documents, or portions thereof, qualify for protection under this Order. Then,
before producing the specified documents, the Producing Party must affix the

“CONFIDENTIAL legend” to each page that contains Protected Material. If only a portion or

 

 

 

“55
PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

oOo CO TY BH

10
11
12
i
14
15
16
17
18
19
20
21
22
23
24

26
27
28

portions of the material on a page qualifies for protection, the Producing Party also must clearly
identify the protected portion(s) (e.g., by making appropriate markings in the margins).

(b) for testimony given in depositions that the Designating Party identify the
Disclosure or Discovery Material on the record, before the close of the deposition all protected
testimony.

(c) for information produced in some form other than documentary and for any other
tangible items, that, at a minimum, the Producing Party affix in a prominent place on the exterior
of the container or containers in which the information is stored the legend “CONFIDENTIAL.”
If only a portion or portions of the information warrants protection, the Producing Party, to the
extent practicable, shall identify the protected portion(s).

5.3 Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
designate qualified information or items does not, standing alone, waive the Designating Party’s
right to secure protection under this Order for such material. Upon timely correction of a
designation, the Receiving Party must make reasonable efforts to assure that the material is
treated in accordance with the provisions of this Order.

5.4 Privilege Logs. Ifa party withholds information that is responsive to a discovery
request by claiming that it is privileged or otherwise protected from discovery, that party shall
promptly prepare and provide a privilege log that is sufficiently detailed and informative for the
opposing party to assess whether a document's designation as privileged is justified. See
Fed.R.Civ.P. 26(b)(5). The privilege log shall set forth the privilege relied upon and specify
separately for each document or for each category of similarly situated documents:

(a) the title and description of the document, including number of pages or Bates-
number range;

(b) the subject matter addressed in the document:

(c) the identity and position of its author(s):

(d) the identity and position of all addressees and recipients;

(e) the date the document was prepared and, if different, the date(s) on which it was

sent to or shared with persons other than its author(s); and

 

 

 

56:
PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

Se Fe TA HR On eRe BP Oe

mmm mma mk mk ek
DR WU ee OR ON SS

17
18
19
20
21
22
23
24
25
26
27
28

(f) the specific basis for the claim that the document is privileged and protected.

Communications involving counsel that post-date the filing of the complaint need not be
placed on a privilege log
6, CHALLENGING CONFIDENTIALITY DESIGNATIONS

6.1 Timing of Challenges. Any Party or Non-Party may challenge a designation of
confidentiality at any time that is consistent with the Court’s Scheduling Order.

6.2 Meet_and Confer. The Challenging Party shall initiate the dispute resolution
process under Local Rule 37.1 et seq.

6.3. Failing informal resolution between parties, the Designating Party may file and
serve a Motion for a Protective Order with the Court strictly pursuant to Local Rule 37, including
the Joint Stipulation Procedure. The parties agree that if the Motion for Protective Order is filed
within 21 days of the written challenge (subject to extension upon agreement of the Parties), the
Material will retain its original designation until the Court rules on the Motion for a Protective
Order. If the Designating Party does not file a motion within the 21-day period following a
challenge, the material is no longer designated as CONFIDENTIAL INFORMATION for
purposes of this Stipulation, but that change in designation does not bar the Producing Party from
subsequently filing a motion for a protective order.
7s ACCESS TO AND USE OF PROTECTED MATERIAL

71 Basic Principles. A Receiving Party may use Protected Material that is disclosed
or produced by another Party or by a Non-Party in connection with this Action only for
prosecuting, defending, or attempting to settle this Action. Such Protected Material may be
disclosed only to the categories of persons and under the conditions described in this Order.
When the Action has been terminated, a Receiving Party must comply with the provisions of
section 13 below (FINAL DISPOSITION).

Protected Material must be stored and maintained by a Receiving Party at a location and

in a secure manner that ensures that access is limited to the persons authorized under this Order.

 

 

 

is
PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

21515 HAWTHORNE BLVD., SUITE 800

COLLINSON, DAEHNKE, INLOW & GRECO

nn Oo & WwW WNW

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

72 Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise
ordered by the court or permitted in writing by the Designating Party, a Receiving Party may
disclose any information or item designated “CONFIDENTIAL” only to:

(a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
employees of said Outside Counsel of Record to whom it is reasonably necessary to disclose the
information for this Action;

(b) the officers, directors, and employees (including House Counsel) of the
Receiving Party to whom disclosure is reasonably necessary for this Action;

(c) Experts (as defined in this Order) of the Receiving Party to whom
disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment
and Agreement to Be Bound” (Exhibit A);

(d) the court and its personnel;

(e) court reporters and their staff;

(f) professional jury or trial consultants, mock jurors, and Professional Vendors to whom

disclosure is reasonably necessary for this Action and who have signed the

“Acknowledgment and Agreement to Be Bound” (Exhibit A);

(g) the author or recipient of a document containing the information or a
custodian or other person who otherwise possessed or knew the information;

(h) during their depositions, witnesses, and attorneys for witnesses, in the Action to
whom disclosure is reasonably necessary provided: (1) the deposing party requests that the
witness sign the “Acknowledgment and Agreement to Be Bound” form attached as Exhibit A
hereto; and (2) they will not be permitted to keep any confidential information unless they sign
the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the
Designating Party or ordered by the court. Pages of transcribed deposition testimony or exhibits
to depositions that reveal Protected Material may be separately bound by the court reporter and
may not be disclosed to anyone except as permitted under this Stipulated Protective Order; and

(i) any mediator or settlement officer, and their supporting personnel, mutually

agreed upon by any of the parties engaged in settlement discussions.

 

28.
PROPOSED STIPULATED PROTECTIV ORDER

 
COLLINSON, DAEHNKE, INLOW & GRECO

21515 HAWTHORNE BLVD., SUITE 800

TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

10
isl
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

8. PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
LITIGATION

Ifa Party is served with a subpoena or a court order issued in other litigation that compels
disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that
Party must:

(a) promptly notify in writing the Designating Party. Such notification shall include a
copy of the subpoena or court order;

(b) promptly notify in writing the party who caused the subpoena or order to issues in
the other litigation that some or all of the material covered by the subpoena or order is subject to
this Protective Order. Such notification shall include a copy of this Stipulated Protective Order;
and

(c) cooperate with respect to all reasonable procedures south to be pursued by the
Designating Party whose Protected Material may be affected.

If the Designating Party timely seeks a protective order, the Party served with the
subpoena or court order shall not produce any information designated in this action as
“CONFIDENTIAL” before a determination by the court from which the subpoena or order
issued, unless the Party has obtained the Designating Party’s permission. The Designating Party
shall bear the burden and expense of seeking protection in that court of its confidential material
and nothing in these provisions should be construed as authorizing or encouraging a Receiving
Party in this Action to disobey a lawful directive from another court.

9. A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN THIS
LITIGATION

(a) The terms of this Order are applicable to information produced by a Non-Party in
this Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
connection with this litigation is protected by the remedies and relief provided by this Order.
Nothing in these provisions should be construed as prohibiting a Non-Party from seeking
additional protections.

(b) In the event that a Party is required, by a valid discovery request, to

 

-9-
PROPOSED STIPULATED PROTECTIV ORDER

 
COLLINSON, DAEHNKE, INLOW & GRECO

21515 HAWTHORNE BLVD., SUITE 800

TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

Se FSF ST DR OH ee HR Oe

pei mkmmkmkamkemk
DN Ue et aa se

17
18
19
20
21
22
23
24

26
Zi
28

produce a Non-Party’s confidential information in its possession, and the Party is subject to an
agreement with the Non-Party not to produce the Non-Party’s confidential information, then the
Party shall:

(1) promptly notify in writing the Requesting Party and the Non-Party
that some or all of the information requested is subject to a confidentiality agreement with a
Non-Party;

(2) promptly provide the Non-Party with a copy of the Stipulated
Protective Order in this Action, the relevant discovery request(s), and a reasonably specific
description of the information requested; and

(3) make the information requested available for inspection by the Non-Party,

if requested.

(c) If the Non-Party fails to seek a protective order from this court within 14
days of receiving the notice and accompanying information, the Receiving Party may produce
the Non-Party’s confidential information responsive to the discovery request. If the Non-Party
timely seeks a protective order, the Receiving Party shall not produce any information in its
possession or control that is subject to the confidentiality agreement with the Non-Party before a
determination by the court. Absent a court order to the contrary, the Non-Party shall bear the
burden and expense of seeking protection in this court of its Protected Material.

10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL.

If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
Material to any person or in any circumstance not authorized under this Stipulated Protective
Order, the Receiving Party must immediately (a) notify in writing the Designating Party of the
unauthorized disclosures, (b) use its best efforts to retrieve all unauthorized copies of the
Protected Material, (c) inform the person or persons to whom unauthorized disclosures were
made of all the terms of this Order, and (d) request such person or persons to execute the
“Acknowledgment and Agreement to Be Bound” that is attached hereto as Exhibit A.

11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

MATERIAL.

 

 

 

-10-
PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

ClO OOD ea eae ee

ye Re YP BP BP RP NRO De ee oe oe
oT DR ONO eR NR RH SOO ClUlmeOULCUCOURUhlUCUCMRlUCUClUCUCUC

 

 

When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
material is subject to a claim of privilege or other protection, the obligations of the Receiving
Parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not
intended to modify whatever procedure may be established in an e-discovery order that provides
for production without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and
(e), insofar as the parties reach an agreement on the effect of disclosure of a communication or
information covered by the attorney-client privilege or work product protection, the parties may
incorporate their agreement in the stipulated protective order submitted to the court.

12. MISCELLANEOUS

12.1 Right to Further Relief. Nothing in this Order abridges the right of any person to
seek its modification by the Court in the future.

12.2 Right to Assert Other Objections. By stipulating to the entry of this Protective
Order no Party waives any right it otherwise would have to object to disclosing or producing any
information or item on any ground not addressed in this Stipulated Protective Order. Similarly,
no Party waives any right to object on any ground to use in evidence of any of the material
covered by this Protective Order.

12.3 Filing Protected Material. A Party that seeks to file under seal any Protected
Material must comply with Civil Local Rule 79-5. Protected Material may only be filed under
seal pursuant to a court order authorizing the sealing of the specific Protected Material at issue. If
a Party's request to file Protected Material under seal is denied by the court, then the Receiving
Party may file the information in the public record unless otherwise instructed by the court.

13. FINAL DISPOSITION.

After the final disposition of this Action (as defined in paragraph 4), within 60 days of a
written request by the Designating Party, or another period of time agreed upon by the parties,
each Receiving Party must return all Protected Material to the Producing Party or destroy such
material. As used in this subdivision, “all Protected Material” includes all copies, abstracts,
compilations, summaries, and any other format reproducing or capturing any of the Protected

Material. Whether the Protected Material is returned or destroyed, the Receiving Party must

 

ae
PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

SCS me YI De eke BH Re

Yn ND NY NY NY NY WY NYO NO — — —
co Yt AwnN & Ww NY & SF Corianinpbpeonai»ni2s

 

 

submit a written certification to the Producing Party (and, if not the same person or entity, to the
Designating Party) by the 60 day or agreed upon deadline that (1) identifies (by category, where
appropriate) all the Protected Material that was returned or destroyed and (2)affirms that the
Receiving Party has not retained any copies, abstracts, compilations, summaries or any other
format reproducing or capturing any of the Protected Material. Notwithstanding this provision,
Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial, deposition,
and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
reports, attomey work product, and consultant and expert work product, even if such materials
contain Protected Material. Any such archiva] copies that contain or constitute Protected
Material remain subject to this Protective Order as set forth in Section 4 (DURATION).

14. Any violation of this Order may be punished by any and all appropriate measures
including, without limitation, contempt proceedings and/or monetary sanctions.

IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.

DATED: November 27. , 2019

Sa Vy TK a ea

Attorney for Plaintiff,
ANTHONY LOUIS GALLO, JR.

DATED: November , 2019 COL/LINSONSDARHNKE, INLOW & GRECO

CAURA E INLOW ¥

LENORE C. KELLY

Attorneys for Defendants,

COUNTY OF LOS ANGELES, DEPUTY GARNICA

FOR GOOD CAUSE SHOWN, IT ISSO ORDERED.

Rapeden n.. Qih«.

Hon. Rozella A. Oliver
U.S. Magistrate Judge

Dated: December 12, 2019

 

 

~12-
PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

EXHIBIT A
ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
L, [print or type full name], of

 

[print or type full address], declare under penalty of perjury that I have read in its entirety
and understand the Stipulated Protective Order that was issued by the United States
District Court for the Central District of California on in the case of

Anthony Louis Gallo Jr. v County of Los Angeles, et al., Case No. 2:18-CV-00008-

JLS(RAOx).

[ agree to comply with and to be bound by all the terms of this Stipulated
Protective Order and I understand and acknowledge that failure to so comply could
expose me to sanctions and punishment in the nature of contempt. I solemnly promise
that I will not disclose in any manner any information or item that is subject to this
Stipulated Protective Order to any person or entity except in strict compliance with the
provisions of this Order.

I further agree to submit to the jurisdiction of the United States District Court for
the Central District of California for the purpose of enforcing the terms of this Stipulated
Protective Order, even if such enforcement proceedings occur after termination of this
action.

I hereby appoint [print or type full name] of
[print or type full address and telephone

 

number] as my California agent for service of process in connection with this action or
any proceedings related to enforcement of this Stipulated Protective Order.

Date:

 

City and State where sworn and signed:

 

Printed name and signature:

 

 

-13-

PROPOSED STIPULATED PROTECTIV ORDER

 
TORRANCE, CALIFORNIA 90503
TEL. (424) 212-7777 | FAX (424) 212-7757

COLLINSON, DAEHNKE, INLOW & GRECO
21515 HAWTHORNE BLVD., SUITE 800

SS CS ST DR HH wm |} DP

eS Me BP Be Ye BR BR RD Re ee ee
oe TD eA ee BH YM S&F SF Cwm Aa KH mH BF BH DV BS S

Dated: November™® 2019 Collinson, Daehnke, Inlow & Greco

Laura E. Inlow, Esq.
Lenore S. Kelly, Esq.
Attorneys for Defendant,

DEPUTY ANTHONY MILLER and
DEPUTY STEPHAN CHRIST

   

 

 

 

=J4.
PROPOSED STIPULATED PROTECTIV ORDER

 
